Title: From Alexander Hamilton to James Read, 30 July 1799
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir,
            N. York July 30th. 1799
          
          I have directed General Stevens to provide for conveying the company, under Lieut. Leonard to New Port. The provision being made—you will cause Lieut. Leonard immediately to proceed thither with his; giving him a line to Major Toussard, informing him that my orders he has been sent to be stationed at Rhode-Island
          Yr. obedt. servt.
          
            Capt. Freeman has my leave to be absent for a month, and Capt. Still for eight or ten days. Johnson now acting as orderly at the hospital of Lieut. Leonard’s party is transferred to Capt. Still’s Company.
          
           Capt. Reed Commanding in the absence of Major Hoops
        